United States Court of Appeals
                                                                 Fifth Circuit

                                                             FILED
               IN THE UNITED STATES COURT OF APPEALS        June 23, 2004
                       FOR THE FIFTH CIRCUIT
                                                       Charles R. Fulbruge III
                                                               Clerk

                            No. 03-51140
                         Conference Calendar



ADRON P. BRAINERD,

                                          Plaintiff-Appellant,

versus

JOE JAMES SAWYER,

                                          Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Western District of Texas
                        USDC No. SA-03-CV-346
                         --------------------

Before BARKSDALE, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Adron P. Brainerd (Brainerd) appeals the dismissal of his

diversity action which was dismissed under the doctrine of res

judicata.   In his pro se brief, Brainerd does not brief the issue

of whether his second action was barred by the doctrine of res

judicata.   Although pro se litigants are afforded liberal

construction, even pro se litigants must brief arguments in order

to preserve them.    See Yohey v. Collins, 985 F.2d 222, 224-225

(5th Cir. 1993).    Thus, the issue is deemed abandoned.     Id. at


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-51140
                                  -2-

225.    Because Brainerd has failed to argue the only issue

arguably on appeal, the appeal is frivolous and must be DISMISSED

as such.    See 5TH CIR. R. 42.2.   Brainerd is WARNED that the

filing of future frivolous appeals may result in sanctions.

       APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.